EX 10.1



EIGHTH AMENDMENT


TO


CREDIT AGREEMENT




Dated as of May 1, 2015




among




NEW SOURCE ENERGY PARTNERS L.P.,
as Borrower,




BANK OF MONTREAL,
as Administrative Agent,




ASSOCIATED BANK, N.A.,
as Syndication Agent,




and




THE LENDERS PARTY HERETO






--------------------------------------------------------------------------------

EX 10.1





EIGHTH AMENDMENT TO CREDIT AGREEMENT
THIS EIGHTH amendment to Credit Agreement (this “Eighth Amendment”) dated as of
May 1, 2015, is among New source energy PARTNERS L.P., a Delaware limited
partnership, (the “Borrower”); each of the lenders party to the Credit Agreement
referred to below (collectively, the “Lenders”); and bank of montreal, as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).
R E C I T A L S
A.    WHEREAS, the Borrower, the Administrative Agent and the Lenders are
parties to that certain Credit Agreement dated as of February 13, 2013 (as
amended by the First Amendment to Credit Agreement dated as of February 28,
2013, the Second Amendment to Credit Agreement dated as of June 25, 2013, the
Third Amendment to Credit Agreement dated as of October 29, 2013, the Fourth
Amendment to Credit Agreement dated as of November 12, 2013, the Fifth Amendment
to Credit Agreement dated as of March 10, 2014, the Sixth Amendment to Credit
Agreement dated as of August 15, 2014 and the Seventh Amendment to Credit
Agreement dated as of April 27, 2015, the “Credit Agreement”), pursuant to which
the Lenders have made certain credit available to and on behalf of the Borrower.
B.    The Borrower has requested and the Administrative Agent and the Lenders
have agreed to amend certain provisions of the Credit Agreement.
C.    NOW, THEREFORE, to induce the Administrative Agent and the Lenders to
enter into this Eighth Amendment and in consideration of the premises and the
mutual covenants herein contained, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all section, exhibit and schedule references in this Eighth
Amendment refer to sections, exhibits or schedules of the Credit Agreement.


Section 2.Amendment to the Credit Agreement.


2.1Amendments to Section 1.02.


(a)The following definition is hereby amended and restated in its entirety to
read as follows:


“Agreement” means this Credit Agreement, as amended by the First Amendment to
Credit Agreement dated as of February 28, 2013, the Second Amendment to Credit
Agreement dated as of June 25, 2013, the Third Amendment to Credit Agreement
dated as of October 29, 2013, the Fourth Amendment to Credit Agreement dated as
of November 12, 2013, the Fifth Amendment to Credit Agreement dated as of March
10, 2014, the Sixth Amendment to Credit Agreement dated as of August 15, 2014,
the Seventh Amendment to Credit Agreement dated as of April 27, 2015 and the
Eighth Amendment to Credit Agreement dated as of May 1, 2015, as the same may
from time to time be amended, modified, supplemented or restated.




--------------------------------------------------------------------------------

EX 10.1



(b)The following new definitions are hereby added where alphabetically
appropriate to read as follows:


“Preferred Equity Interests” means the cumulative convertible preferred Equity
Interests of the Borrower (which for the avoidance of doubt do not constitute
Disqualified Capital Stock) to be issued during May 2015 pursuant to a
registered SEC offering on Form S-3 and in accordance with the terms of the
Borrower Partnership Agreement.
“Eighth Amendment” means that certain Eighth Amendment to Credit Agreement dated
as of May 1, 2015 among the Borrower, the Administrative Agent and the Lenders
party thereto.
Section 3.Amendments to Section 9.04. Section 9.04 is hereby amended by (a)
deleting the word “and” prior to “(iv)” and (b) amending and restating Section
9.04(iv) to read as follows:
        
(iv) the Borrower may declare and pay cash distributions to the holders of its
common Equity Interests in an amount not to exceed “Available Cash” (as such
term is defined in the Borrower Partnership Agreement) pursuant to and in
accordance with the terms of the Borrower Partnership Agreement, if, both before
and immediately after giving effect thereto, (A) no Default or Event of Default
has occurred and is continuing or would result therefrom, and (B) the Borrowing
Base Utilization Percentage does not exceed 90% and (v) the Borrower may declare
and pay cumulative quarterly cash dividends to the holders of its Preferred
Equity Interests in accordance with the terms of the Preferred Equity Interests
in an aggregate amount in any calendar year not to exceed $6,000,000, if, both
before and immediately after giving effect thereto, no Default, Event of Default
or Borrowing Base Deficiency has occurred and is continuing or would result
therefrom.
Section 4.Conditions Precedent. This Eighth Amendment shall become effective on
the date when each of the following conditions is satisfied (or waived in
accordance with Section 12.02 of the Credit Agreement) (the “Eighth Amendment
Effective Date”):


4.1The Administrative Agent shall have received from the Majority Lenders and
the Borrower counterparts (in such number as may be requested by the
Administrative Agent) of this Eighth Amendment signed on behalf of such Person.


4.2No Default shall have occurred and be continuing as of the Eighth Amendment
Effective Date.
    
The Administrative Agent is hereby authorized and directed to declare this
Eighth Amendment to be effective (and the Eighth Amendment Effective Date shall
occur) when it has received documents confirming or certifying, to the
satisfaction of the Administrative Agent, compliance with the conditions set
forth in this Section 4 or the waiver of such conditions as permitted hereby.
Such declaration shall be final, conclusive and binding upon all parties to the
Credit Agreement for all purposes.
Section 5.Amendment to Consent Letter. Reference is made to that certain letter
dated April 8, 2015 among the Borrower, the Administrative Agent and the Lenders
party thereto which relates to, among other things, postponement of the April 1,
2015 Scheduled Redetermination until May 1, 2015 (such letter,




--------------------------------------------------------------------------------

EX 10.1

the “Consent Letter”). The second paragraph of the Consent Letter is hereby
amended and restated in its entirety to read as follows:


Pursuant to Section 12.02(b)(ii), the Borrower has requested that the Lenders
postpone, and the Lenders do hereby postpone, the April 1, 2015 Scheduled
Redetermination until the earlier of (a) the date the Borrower applies net cash
proceeds from the Preferred Equity Issuance (as defined in the Eighth Amendment)
to prepay Revolving Credit Exposures as provided in Section 7 of the Eighth
Amendment (such date, the “Proceeds Payment Date”) and (b) May 8, 2015, such
that the new Borrowing Base resulting from such redetermination (the “Postponed
Scheduled Redetermination”) shall become effective and applicable to the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders on the
earlier of (a) the Proceeds Payment Date and (b) May 8, 2015 (or such later date
pursuant to Section 2.07(d)) (the earlier of (a) the Proceeds Payment Date or
(b) May 8, 2015 (or such later date pursuant to Section 2.07(d)), the “Postponed
Scheduled Redetermination Date”). For the avoidance of doubt, the provisions of
Section 2.07 shall apply to the Postponed Scheduled Redetermination, and for
this purpose, the Administrative Agent shall propose the Proposed Borrowing Base
on or before April 15, 2015.
Section 6.Section 13.1 of the Seventh Amendment. The parties hereto agree that
the waiver contained in Section 13.1 of the Seventh Amendment is null and void
and no longer in force and effect.


Section 7.Proceeds Payment. The Borrower has advised the Administrative Agent
and the Lenders that it intends to issue units of Preferred Equity Interests
(which does not constitute Disqualified Capital Stock) (such issuance, the
“Preferred Equity Issuance”). As consideration for the agreements of the Lenders
contained in this Eighth Amendment, the Borrower hereby covenants that it shall
apply the net cash proceeds received by the Borrower in connection with the
Preferred Equity Issuance to prepay the total Revolving Credit Exposures with
such prepayment being made on the same day that the Borrower receives the
proceeds from the Preferred Equity Issuance; provided that in no event shall
such net cash proceeds be required to be applied to prepay the total Revolving
Credit Exposures by more than an amount necessary, such that immediately after
giving effect to such prepayment, the total Revolving Credit Exposures is an
amount equal to the lesser of (i) $54,000,000 and (b) 90% of the Borrowing Base
then in effect (which, for the avoidance of doubt, shall be the Borrowing Base
from and after the Postponed Scheduled Redetermination Date (as defined in the
Consent Letter, as amended by this Eighth Amendment)).


Section 8.Affirmative Covenant Regarding Swap Agreements. If, on or before the
October 1, 2015 Scheduled Redetermination Date, the Borrower Liquidates all or
any portion of the Borrower’s Swap Agreements which are in effect on the Eighth
Amendment Effective Date (each date upon which any Swap Agreement is Liquidated,
a “Liquidation Date”), then on or before 30 days following each Liquidation
Date, the Borrower shall deliver to the Administrative Agent evidence reasonably
satisfactory to the Administrative Agent that the Borrower has entered into Swap
Agreements (for the avoidance of doubt, whether before or after such Liquidation
Date, but excluding the Swap Agreements Liquidated on each Liquidation Date)
with one or more Approved Counterparties for each of the then remaining months
of calendar year 2015 hedging at least 30% of the reasonably anticipated
projected production from proved, developed, producing Oil and Gas Properties
based on the most recently delivered Reserve Report for each of (a) crude oil
and natural gas liquids, calculated on a combined basis, and (b) natural gas,
calculated separately. The failure by the Borrower to comply with the
requirements of this Section 8 shall constitute an immediate Event of Default.


Section 9.Payment of Consenting Lender Fees. On the Postponed Scheduled
Redetermination Date, the Borrower shall pay a consent fee payable for the
account of each Lender that has returned an




--------------------------------------------------------------------------------

EX 10.1

executed signature page hereto to the Administrative Agent on or prior to 5:00
pm (central time) May 1, 2015 (each such Lender, a “Consenting Lender”) in an
amount equal to $15,000 times the number of Consenting Lenders such that each
Consenting Lender is paid a consent fee equal to $15,000. The failure by the
Borrower to comply with the requirements of this Section 9 shall constitute an
immediate Event of Default.


Section 10.Miscellaneous.


10.1Confirmation. The provisions of the Credit Agreement, as amended by this
Eighth Amendment, shall remain in full force and effect following the
effectiveness of this Eighth Amendment.


10.2Ratification and Affirmation; Representations and Warranties. The Borrower
hereby (a) acknowledges the terms of this Eighth Amendment; (b) ratifies and
affirms its obligations under, and acknowledges its continued liability under,
each Loan Document to which it is a party and agrees that each Loan Document to
which it is a party remains in full force and effect as expressly amended
hereby; (c) agrees that from and after the Eighth Amendment Effective Date each
reference to the Credit Agreement in the other Loan Documents shall be deemed to
be a reference to the Credit Agreement, as amended by this Eighth Amendment; and
(d) represents and warrants to the Lenders that as of the date hereof, after
giving effect to the terms of this Eighth Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct in all material respects, except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct in all material respects as of such specified earlier date, (ii) no
Default or Event of Default has occurred and is continuing, and (iii) no event,
development or circumstance has occurred which individually or in the aggregate
has resulted in, or could reasonably be expected to have, a Material Adverse
Effect.


10.3Counterparts. This Eighth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Eighth Amendment by telecopy, facsimile or email
transmission shall be effective as delivery of a manually executed counterpart
hereof.


10.4No Oral Agreement. This Eighth Amendment, the Credit Agreement, and the
other Loan Documents executed in connection herewith and therewith represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous, or unwritten oral agreements of the parties. There are
no subsequent oral agreements between the parties.


10.5GOVERNING LAW. This Eighth Amendment (including, but not limited to, the
validity and enforceability hereof) shall be governed by, and construed in
accordance with, the laws of the State of Texas.


10.6Payment of Expenses. In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this Eighth Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.


10.7Severability. Any provision of this Eighth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.




--------------------------------------------------------------------------------

EX 10.1

10.8Successors and Assigns. This Eighth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


[SIGNATURES BEGIN NEXT PAGE]




--------------------------------------------------------------------------------

EX 10.1





IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to be
duly executed as of the date first written above.


BORROWER:                NEW SOURCE ENERGY PARTNERS L.P.
By: New Source Energy GP, LLC, its general        partner




By:     /s/ Kristian B. Kos                
Name: Kristian B. Kos
Title: Chairman and Chief Executive Officer




ADMINISTRATIVE AGENT:
BANK OF MONTREAL, as Administrative Agent and Issuing Bank





By:     /s/ Gumaro Tijerina                    
Name: Gumaro Tijerina
Title: Managing Director










LENDERS:                    BMO HARRIS FINANCING, INC., as a Lender




By:     /s/ Gumaro Tijerina                    
Name: Gumaro Tijerina
Title: Managing Director






ASSOCIATED BANK, N.A., as a Lender




By:     /s/ Timothy Brendel                    
Name: Timothy Brendel
Title: Senior Vice President








--------------------------------------------------------------------------------

EX 10.1





COMMONWEALTH BANK OF AUSTRALIA,
as a Lender




By:     /s/ Jonathan Verlander                    
Name: Jonathan Verlander
Title: Head of Reserve Based Lending, Americas








SOCIETE GENERALE, as a Lender




By:                         
Name:
Title:








CIT FINANCE LLC, as a Lender




By:     /s/ Andrew Giangrave                    
Name: Andrew Giangrave
Title: Managing Director






